           Case 2:19-cv-01986-GMN-DJA Document 38 Filed 06/29/20 Page 1 of 5



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7

 8                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                          )
10                                                       )
                                                         )
11          Plaintiff,                                   )   Case No.: 2:19-cv-1986-GMN-DJA
                                                         )
12                                                       )
                                                             UNITED STATES’ MOTION TO
            v.                                           )
                                                             EXTEND STAY IN LIGHT OF
13                                                       )
                                                             ADDITIONAL ISSUES IN
      JEFFREY A. MARTINEZ, individually,                 )
                                                             SETTLEMENT NEGOTIATIONS
14    and as Trustee of the Martinez Family Trust;       )
      DOLORES M. MARTINEZ, individually and              )
                                                             (Fourth Request)
15    as Trustee for the Martinez Family Trust;          )
      THE MARTINEZ FAMILY TRUST;                         )
16    MARTINEZ & ASSOCIATES, INC.                        )
      (NV20041370692); MARTINEZ &                        )
17    ASSOCIATES INC. (NV20181033912);                   )
      SIERRA MORTGAGE CORPORATION;                       )
18    FIDELITY NATIONAL TITLE; CHASE                     )
      MORTGAGE COMPANY; JP MORGAN                        )
19    CHASE BANK NATIONAL                                )
      ASSOCIATION; RHODES RANCH                          )
20    ASSOCIATION; and REPUBLIC SILVER                   )
      STATE INC., DBA, REPUBLIC                          )
21    SERVICES,                                          )
                                                         )
22                                                       )
          Defendants.                                    )
23                                                       )
                                                         )
24

25
                                                     1
            Case 2:19-cv-01986-GMN-DJA Document 38 Filed 06/29/20 Page 2 of 5



 1           The United States of America has made three requests for limited stays to facilitate

 2   settlement discussions with taxpayers Jeffrey and Dolores Martinez. The last request was for 14

 3   days, and ends on June 10, 2010. (See ECF No. 36 at 4). It has become clear that settlement is

 4   unlikely unless the Martinezes file certain tax returns that are not at issue in the suit, but that are

 5   currently delinquent. In the interests of facilitating a resolution, the United States respectfully

 6   asks for a stay of 60 days to provide time for the Martinezes to prepare the outstanding returns,

 7   and for the government to review them. If this motion is granted, the United States will inform

 8   the Court of the status of the negotiations within 60 days of the Court’s order.

 9                        MEMORANDUM OF POINTS AND AUTHORITIES

10                                                Background

11           This is a federal tax case. The United States seeks a judgment against taxpayers Jeffrey

12   and Dolores Martinez, and against two corporations associated with them, for various federal tax

13   liabilities. The United States also seeks to foreclose its tax liens against certain real property to

14   help satisfy the judgment.

15           The United States also named as defendants other parties that might assert a lien or other

16   claim against the property, pursuant to 26 U.S.C. § 7403(b) (“Action to enforce lien or to subject

17   property to payment of tax”). That way, those parties’ claims to the property (if any) could be

18   adjudicated if and when the Court determines that the property should be foreclosed. It is

19   common in such cases for the United States to reach stipulations with other claimants as to lien

20   priority, to the extent they do not disclaim any interest.

21           If the matter settles without a foreclosure, the other lienholders would not need to be paid

22   out. In any event, to date only one of the potential lienholders, the Rhodes Ranch Association,

23   has answered the complaint. (ECF No. 4).1 Another, Fidelity National Title, has disclaimed any

24
     1
25     Counsel for the United States conferred with counsel for Rhodes Ranch Association by
     telephone on June 9, 2020, and the association does not oppose a continued stay.
                                                     2
           Case 2:19-cv-01986-GMN-DJA Document 38 Filed 06/29/20 Page 3 of 5



 1   interest. (See ECF No. 7). Defendants JP Morgan Chase Bank National Association and Chase

 2   Bank National Association (together, the “Chase defendants”), and the United States have

 3   reached a stipulation concerning lien priority as between them. (See ECF No. 20 (Order

 4   approving stipulation)). (The Chase defendants currently control the mortgage loan that was

 5   initially issued by defendant Sierra Mortgage Corporation). Defendant Republic Silver State Inc.

 6   has been served but has not yet appeared, and has not contacted the United States. Finally, the

 7   United States filed a notice of dismissal concerning defendants Nevada Mortgagee Assistance

 8   Company and the Cooper Castle Law firm, and the Clerk has terminated them from the case.

 9          The litigation would therefore focus on the Martinezes and their business. Neither of the

10   Martinezes, or the corporations, have appeared. The United States served the Martinezes,

11   individually and as representatives of their business, on December 27, 2019. Their time to

12   respond to the complaint thus expired on January 17, 2020, under Fed. R. Civ. P. 12(a)(1)(A)(i).

13          Ordinarily the United States would be moving for an entry of default and a default

14   judgment. However, the Martinezes have reached out to the undersigned counsel, and the parties

15   are discussing a possible settlement. The Martinezes made an updated offer and provided certain

16   financial information that the United States had requested. However, it has become clear that the

17   United States cannot properly evaluate the offer, including the Martinezes’ ability to pay, unless

18   and until the Martinezes submit certain tax returns that are currently outstanding.

19          The United States appreciates that it has requested three stays already. The United States

20   is prepared to proceed with active litigation, including seeking entries of default, if the Court

21   were to deny this request. However, the United States submits that extending the stay would

22   likely facilitate the potential resolution, and may conserve both the parties’ and the Court’s

23   resources. Under the circumstances, and given the Martinezes’ willingness to participate in the

24   discussions, the United States continues to believe that the parties’ efforts are best focused on

25
                                                       3
           Case 2:19-cv-01986-GMN-DJA Document 38 Filed 06/29/20 Page 4 of 5



 1   settlement negotiations and related tasks, including the preparation and review of outstanding

 2   returns.

 3                                            Request for Relief

 4          WHEREFORE, United States respectfully seeks to stay the matter for an additional 60

 5   days from the Court’s order on this motion, to facilitate settlement discussions, with the United

 6   States to inform the Court regarding the case’s status with 60 days of the order on this motion.

 7   The United States reserves the right to seek an entry of default or default judgment after 60 days

 8   if the negotiations do not resolve the matter.

 9

10          Dated this 10th day of June, 2020.

11                                                        RICHARD E. ZUCKERMAN
                                                          Principal Deputy Assistant Attorney General
12
                                                          /s/ E. Carmen Ramirez
13                                                        E. CARMEN RAMIREZ
                                                          Trial Attorney, Tax Division
14                                                        U.S. Department of Justice
                                                          P.O. Box 683
15                                                        Washington, D.C. 20044
                                                          202-616-2885 (v)
16                                                        202-307-0054 (f)
                                                          E.Carmen.Ramirez@usdoj.gov
17       IT IS SO ORDERED.                                western.taxcivil@usdoj.gov

18       Dated this _____
                     29 day of June, 2020.
                                                          IT IS SO ORDERED:
19

20
         _________________________________                ________________________
21       Gloria M. Navarro, District Judge                United States District Judge or
                                                          United States Magistrate Judge
         UNITED STATES DISTRICT COURT
22
                                                          Dated ________________
23

24

25
                                                      4
           Case 2:19-cv-01986-GMN-DJA Document 38 Filed 06/29/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this June 10, 2020, via

 3   the Court’s ECF system to all current parties who have appeared electronically. In an abundance

 4   of caution, the United States is sending this motion to the persons listed below, via U.S. Mail.

 5   Due to in-office staffing limitations related to the Covid-19 pandemic, the mailing may be sent

 6   the next business day.

 7
            Jeffrey Martinez
 8          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 9
            Dolores Martinez
10          262 Cliff Valley Dr.
            Las Vegas, NV 89148
11

12

13
                                                   /s/ E. Carmen Ramirez
14                                                 E. CARMEN RAMIREZ
                                                   Trial Attorney, Tax Division
15                                                 U.S. Department of Justice

16

17

18

19

20

21

22

23

24

25
                                                      5
